Citation Nr: 1810947	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  11-07 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from June 1979 to February 1993.

This appeal arises before the Board of Veterans' Appeals (Board) from a January 2010 rating decision in which the Department of Veteran Affairs (VA) Roanoke, Virginia, Regional Office (RO), in part, denied entitlement to service connection for GERD.  In August 2017, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the nature and etiology of the Veteran's GERD.

The Veteran contends that her GERD is during to her period of service.  Specifically, the Veteran asserts that she had onset of GERD during service which is evidenced by her use of medicine, which caused constipation during service.

Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In an August 2017 Board Remand, the Board noted that there was a September 2010 positive nexus opinion of record by a VA examiner; however, the opinion provided no rationale.  The Board remanded the appeal for VA examination.

In November 2017, the Veteran was afforded a VA examination.  The examiner stated that the Veteran's file lacked objective evidence to confirm a diagnosis or treatment for GERD during military service.  The examiner also stated that no objective evidence of record supported the prior VA examiner's claim of GERD being caused by or incurred in service.

The Board finds the November 2017 VA medical opinion to be inadequate.  The opinion lacks reasons and bases for the conclusion reached.  Moreover, the opinion does not appear to take into account the Veteran's statements regarding the use of medication to control her acid reflux, which resulted in constipation.  The Board notes that the September 2010 VA medical opinion documents several notations in the Veterans service treatment records for consultations for constipation during the Veteran's active duty service.  Moreover, the Veteran's service treatment records also reveal several reports of chest pain throughout the Veteran's service, including a June 1983 notation to consider a trial of antacids for chest pain, and a July 1990 notation of progressive right flank pain and impression of non-specific gas pattern throughout the colon.  For these reasons, an addendum opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's file to an appropriate VA examiner for an addendum opinion.  The examiner should receive a copy of this remand and review the Veteran's file.  The examiner should consider all medical records associated with the file, including the Veteran's June 1983 and July 1990 service treatment records.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  Based on review of the record, the examiner should determine:

Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's GERD, claimed as acid reflux, was manifested in, caused by, or is otherwise etiologically related to his period of service.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of GERD symptoms.  The examiner should explain the medical basis for the conclusions reached.

2.  Readjudicate the claim.  If the issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




